NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

FREDDIE MILLER,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case No. 2D18-1612
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.